Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment filed on June 28, 2021 has been entered. Claims 1, 7, 8, and 10 have been amended. Claims 1 – 10 are pending.
The amendment to claims 8 and 10 are sufficient to overcome the 35 USC 112 rejections set forth in the previous Office Action since the applicant has clarified which wire filaments are being referenced by these claims.
The 35 USC 103 rejection over Marks (2002/0195260) is withdrawn since the prior art fails to teach adding the drain members to a weft knit tubular sleeve which would not have a slit or longitudinal sides that overlap to form a tubular member. Marks fails to teach using a sleeve which is a weft knit fabric formed only with an opening at the top and bottom ends of the sleeve. Further, since the drain members are added to a overlapping sleeve and not a continuously formed sleeve produced via a weft knitting method, the prior art is not concerned with axial stretch of the bus wire because the cut longitudinal sides would dissipate all axial stress at the overlap region and would not transfer any axial stress to the bus wire itself. Therefore, the rejection is withdrawn. An updated search revealed no new art of record.
The prior art fails to teach or fairly suggest an all-wire gasket sleeve comprising a continuous weft knitted sleeve comprising electrically conductive wire filaments wherein the sleeve is flattened to affix an electrically conductive bus wire to the already formed sleeve in a zig-zag pattern, wherein the zig zag pattern is a different pattern than the weft knit pattern, and the resultant sleeve can stretch axially 15% from its relaxed state without breaking the bus wire. Therefore, claims 1 – 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
September 30, 2021


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789